In the Supreme Court of Georgia



                                     Decided: April 5, 2021


                  S21A0118. GREEN v. THE STATE.


      MCMILLIAN, Justice.

      In March 2018, a Fulton County jury found Corey Green guilty

of malice murder and other crimes in connection with the armed

robbery and shooting death of Christopher Peek. 1 On appeal, Green


      1 The crimes occurred on October 29, 2013. On August 26, 2016, a Fulton
County grand jury returned a ten-count indictment charging Green with
malice murder (Count 1), four counts of felony murder (Counts 2-5), armed
robbery (Count 6), aggravated assault with a deadly weapon (Count 7),
criminal attempt to sell marijuana (Count 8), possession of a firearm during
the commission of a crime (Count 9), and possession of a firearm by a convicted
felon (Count 10). At a jury trial held from March 12 to 14, 2018, Green was
found guilty on all counts except criminal attempt to sell marijuana and the
related felony murder count (Counts 4 and 8). The trial court sentenced Green
to serve concurrent sentences of life in prison without the possibility of parole
for malice murder and armed robbery, as well as a suspended, consecutive
sentence of five years for possession of a firearm during the commission of a
felony and a concurrent sentence of five years for possession of a firearm by a
convicted felon. The aggravated assault count merged into the malice murder
conviction, and the three remaining counts of felony murder were vacated as a
matter of law. On April 6, 2018, new counsel filed a motion for new trial, which
was amended in October 2018. Following an evidentiary hearing in April 2019
and oral argument in November 2019, the trial court denied the amended
asserts that he was improperly sentenced as a recidivist and that he

received ineffective assistance of counsel when his counsel advised

him not to testify at trial. For the reasons that follow, we discern no

error and affirm.

      The evidence at trial showed that on October 29, 2013, Green

and Peek called and texted back and forth several times to arrange

a meeting at a gas station for Green to sell marijuana to Peek. Peek

and his friend, Brandon Carter, drove to get food nearby while they

waited for Green to indicate that he was ready to meet. Carter

testified that while they were waiting, a woman driving a black SUV

pulled up next to them. Carter motioned to the man in the SUV’s

passenger seat to see if he had marijuana to sell. Carter then entered

the SUV and spoke with the man. In the meantime, Peek got a call

that his “friends” were across the street at the gas station, so Peek

drove Carter’s gold Honda Accord across the street while Carter rode

over in the SUV so he could “keep an eye out” while Peek met up


motion for new trial on February 19, 2020. Green timely appealed, and the case
was docketed to this Court’s term beginning in December 2020 and orally
argued on January 14, 2021.
                                      2
with his “friends.”

      Surveillance video recordings from the gas station showed that

Green and an unidentified man were standing next to each other

when Peek arrived. Peek got out of the Accord to greet Green, then

briefly went inside the gas station while Green and the other man

stood together and waited. When Peek returned, all three men got

into the Accord at the same time. Peek briefly exited the Accord to

retrieve a bag 2 from Carter in the black SUV, which had parked

directly behind the Accord, and then returned to the Accord’s driver

seat. After a moment, Green exited the front passenger seat of the

Accord and opened the back passenger door where the unidentified

man was seated. Green continued to stand there, looking around the

parking lot, while the unidentified man struggled with Peek over the

bag. When the man began firing a weapon at Peek, Green fled on

foot. The shooter fled in the same direction, carrying the bag while

he ran. Shortly thereafter, an unidentified pickup truck exited the



      2The bag was never recovered, but Carter testified that it contained cash
that Peek intended to use to purchase marijuana.
                                      3
parking lot, followed by the black SUV. Carter, who was inside the

gas station at the time of the shooting, remained on the scene.

     An officer with the Atlanta Police Department was exiting the

ramp from I-285 in an unmarked police vehicle when he heard

multiple gunshots at the nearby gas station. He observed a dark

SUV exit the parking lot at a high rate of speed. As the SUV

approached the exit ramp, another gunshot was fired from the front

passenger side toward the gas station. The officer activated his blue

lights and rushed to the gas station’s parking lot. When he arrived,

he was directed to a Honda Accord parked at the gas pump island

with a man in the driver’s seat slumped down and bleeding from an

apparent gunshot wound. Despite medical intervention, Peek, who

had been shot once in the chest and three times in the right arm,

succumbed to his injuries.

     The evidence also showed that in the weeks leading up to the

shooting, Green asked Meghann Reeves, Peek’s ex-girlfriend, for

Peek’s phone number on two separate occasions. Reeves, who only

knew Green by the name “Red,” gave him Peek’s number after

                                 4
getting Peek’s permission. On the day of the shooting, Peek called

Reeves and told her that he was planning to meet Red later that day.

When Reeves learned of the shooting the following day, she

contacted law enforcement to tell them of Peek’s plans and provided

them with Red’s cell phone number. After reviewing the records for

the cell phone number that Reeves provided, officers were

eventually able to connect the prepaid phone to Green. Reeves

identified Green from a photographic lineup as the individual she

knew as Red. Carter also identified Green from the photographic

lineup as being involved in the shooting. In November 2015, officers

located Green in custody at the Cobb County jail and interviewed

him regarding his involvement in the shooting. Green denied being

at the gas station that day.

     At trial, Rich Williams, Green’s roommate, testified that Green

called him on the afternoon of the shooting and told him

“something’s wrong” and he had a situation and needed to be picked

up. However, because Green lived in a completely different area of

Atlanta, he could not identify where he was other than the “west

                                 5
side,” and Williams was not able to reach Green on his phone while

he drove around to look for him. Williams’s phone records showed

that Green called him at 5:52 p.m., one minute after the shooting

occurred, and that Williams attempted unsuccessfully to call Green

22 times in the following 15 minutes. Williams did not see Green

again for several days, and Green did not say anything about what

had happened. Cell phone records showed that Green was in the

area of the gas station at the time of the shooting and disabled his

cell phone immediately after the shooting. 3

      1. Green claims that the trial court erred in sentencing him as

a recidivist under OCGA § 17-10-7 (c). At the sentencing hearing,

the State presented certified copies of five felony convictions to

support the application of OCGA § 17-10-7 (c). Green not only failed

to object to their introduction, but also agreed that a sentence of life




      3 For non-death penalty murder cases that were docketed to the term of
court beginning in December 2020, we no longer routinely conduct a sua sponte
review of the sufficiency of the evidence. See Davenport v. State, 309 Ga. 385,
399 (4) (b) (846 SE2d 83) (2020). Green does not contest the sufficiency of the
evidence to support his convictions.

                                      6
without the possibility of parole was mandated. In his amended

motion for new trial, Green for the first time4 contested the use of

two of his convictions because they had been entered pursuant to

pleas of nolo contendere in Florida, but the trial court determined

that nolo contendere pleas could be used to prove recidivism, relying

on Miller v. State, 162 Ga. App. 730 (292 SE2d 102) (1982) (“Miller

I”). After the hearing on the motion for new trial but shortly before

the trial court issued the denial order, the Court of Appeals

overruled Miller I, holding that OCGA §17-7-95 (c) precluded the

State’s use of a nolo contendere plea entered in California for

purposes of recidivist sentencing. See Miller v. State, 353 Ga. App.

518, 521 (1) (838 SE2d 602) (2020) (“Miller II”).5 Green now argues

that the trial court erred by considering those pleas in sentencing



      4  Because the motion for new trial was timely filed, the trial court
retained jurisdiction to correct or reduce the sentence under OCGA § 17-10-1
(f), and this claim was preserved for appeal. Cf. Marshall v. State, 309 Ga. 698,
702 (3) (848 SE2d 389) (2020) (challenge to recidivist sentence was not
preserved for appeal where not raised in the trial court at sentencing or in the
motion for new trial and trial counsel affirmatively waived the claim).
       5 In so holding, the Court of Appeals overruled nearly 40 years of its

precedent. See Miller I, 162 Ga. App. at 732; Phillips v. State, 329 Ga. App. 279
(764 SE2d 879) (2014).
                                       7
him as a recidivist and requests that the case be remanded to the

trial court for resentencing.

     Before considering the recidivist statute, we must address an

issue raised with respect to Green’s malice murder conviction. The

State contends that because the trial court was authorized to

sentence Green to life without the possibility of parole for malice

murder, that sentence is valid without regard to the application of

the recidivist statute. See OCGA §§ 16-5-1 (e) (1) (expressly

authorizing sentence of life without parole for murder conviction,

regardless of defendant’s prior criminal history); 17-10-2 (a) (1) (“In

the [presentence] hearing the judge shall hear additional evidence

in extenuation, mitigation, and aggravation of punishment,

including the record of any prior criminal convictions and pleas of

guilty or nolo contendere of the accused, or the absence of any prior

conviction and pleas.” (emphasis supplied)). Green concedes that the

trial court had discretion to sentence him to serve life in prison

without the possibility of parole, but he argues that the trial court

failed to exercise that discretion because it believed that it was

                                  8
required to sentence him to life without parole under OCGA § 17-

10-7 (c).

     “[W]e generally presume that a trial court understood the

nature of its discretion and exercised it, unless the record shows

otherwise.” Williams v. State, 306 Ga. 674, 677 (2) (832 SE2d 843)

(2019). See also Treadaway v. State, 308 Ga. 882, 888 (2) (843 SE2d

784) (2020) (“In the absence of evidence to the contrary, we must

presume that the trial court properly exercised its discretion and

applied the correct standards . . . .”). Here, both the State and

defense counsel argued at the sentencing hearing that life without

the possibility of parole was the mandatory sentence for both malice

murder and armed robbery and that the trial court did not have

discretion in sentencing other than to make the sentences

consecutive. And because a life without the possibility of parole

sentence for an armed robbery conviction is only possible under

OCGA § 17-10-7 (c), 6 it is clear that the trial court concluded that


     6 See OCGA § 16-8-41 (b) (“A person convicted of the offense of armed
robbery shall be punished by death or imprisonment for life or by
imprisonment for not less than ten nor more than 20 years.”).
                                    9
recidivist   sentencing      applies        in   this   case.   Under   these

circumstances, we agree that even though life without the possibility

of parole is a valid sentencing option for malice murder, the record

indicates that the trial court understood that it had no discretion to

sentence Green to anything else. See Williams, 306 Ga. at 677 (2)

(where prosecutor and defense attorney informed trial court that

sentences had to run consecutively and the “record contains no

evidence that the trial court understood its obligations differently,”

presumption that trial court understood the nature of its discretion

was rebutted). Thus, we must consider Green’s claim that the

recidivist statute was erroneously applied to his convictions. 7

      Turning to the recidivist statute, OCGA § 17-10-7 (c) provides:

      [A]ny person who, after having been convicted under the
      laws of this state for three felonies or having been
      convicted under the laws of any other state or of the United
      States of three crimes which if committed within this
      state would be felonies, commits a felony within this state

      7 Although the State initially presented five felony convictions at the
sentencing hearing, the State now concedes that one of the convictions – a July
2014 conviction after the crimes at issue in this case – does not qualify under
OCGA § 17-10-7 (c). Because Green contests the trial court’s use of two of the
remaining four convictions, at least one of those convictions must count under
the recidivist statute to authorize Green’s sentence.
                                       10
     shall, upon conviction for such fourth offense or for
     subsequent offenses, serve the maximum time provided
     in the sentence of the judge based upon such conviction
     and shall not be eligible for parole until the maximum
     sentence has been served.

(Emphasis supplied.) When presented with a question of statutory

interpretation, we begin by examining the statute’s plain language,

reading the text “in its most natural and reasonable way, as an

ordinary speaker of the English language would.” Deal v. Coleman,

294 Ga. 170, 172-73 (1) (a) (751 SE2d 337) (2013). Thus, when

considering the meaning of a statute, “we must afford the statutory

text its plain and ordinary meaning, [viewed] in the context in which

it appears.” Id. at 172 (1) (citations and punctuation omitted). If the

statutory text is “clear and unambiguous, we attribute to the statute

its plain meaning, and our search for statutory meaning is at an

end.” Id. at 173 (1) (punctuation omitted).

     Affording the statute its plain and ordinary meaning, OCGA §

17-10-7 (c) provides that a person who has been convicted of three

felonies in Georgia or “convicted under the laws of any other state”

for offenses that would be felonies if committed in Georgia is to be

                                  11
sentenced to the maximum time provided and is not eligible for

parole. Thus, because the State relied on Florida offenses in seeking

recidivist sentencing, the plain language of this statute required the

sentencing court to determine both whether Green’s pleas of nolo

contendere to those offenses constitute convictions under the laws of

Florida, the state in which he entered the pleas, and whether those

offenses would constitute felonies under the laws of Georgia.

     Significantly, the General Assembly provided that, in making

the substantive determination of whether a prior offense would

constitute a felony, we are to look exclusively at the laws of this state.

See Nordahl v. State, 306 Ga. 15, 22-23 (3) (829 SE2d 99) (2019)

(OCGA § 17-10-7 (c) requires sentencing court to consider whether

elements of out-of-state felony would constitute a felony under

Georgia law). However, in determining whether a conviction counts

for recidivist sentencing when the proffered felony was committed

out-of-state, we are to look at whether the defendant has been

“convicted under the laws of any other state.” OCGA § 17-10-7 (c)

(emphasis supplied). Thus, the General Assembly has clearly

                                   12
distinguished when a sentencing court is to look to Georgia law

versus when it is to look to another state’s laws in determining

recidivist sentencing.

     Here, Green concedes that the nolo contendere pleas at issue

constitute convictions under Florida law, that no bar exists in

Florida to using the convictions for recidivist sentencing, and that

the crimes, if committed in Georgia, would be felonies. See

Montgomery v. Florida, 897 S2d 1282, 1286 (Fla. 2005) (“conviction”

includes plea of nolo contendere even where adjudication of guilt

withheld). However, Green argues that, despite the concededly plain

language of OCGA § 17-10-7 (c), under the reasoning of Hardin v.

Brookins, 275 Ga. 477 (569 SE2d 511) (2002), OCGA § 17-7-95 (c)8



     8   This statute provides, in relevant part:

     Except as otherwise provided by law, a plea of nolo contendere
     shall not be used against the defendant in any other court or
     proceedings as an admission of guilt or otherwise or for any
     purpose; and the plea shall not be deemed a plea of guilty for the
     purpose of effecting any civil disqualification of the defendant to
     hold public office, to vote, to serve upon any jury, or any other civil
     disqualification imposed upon a person convicted of any offense
     under the laws of this state.

                                        13
precludes the use of out-of-state nolo contendere pleas in

determining recidivist sentencing in this case. We disagree that

Hardin should be read so broadly.

      In Hardin, Anthony Brookins had pleaded nolo contendere in

Florida in 1982 to a charge of possession of diazepam, a controlled

substance. Brookins later moved to Georgia and, in 1998, was

elected to the Seminole County Board of Education. A citizen of

Seminole County filed a writ of quo warranto challenging Brookins’s

eligibility to hold office, relying on OCGA § 45-2-1 (3). 9 In affirming

the trial court’s denial of the writ, this Court began by noting that,

as a Georgia citizen, Brookins had the right to hold public office

unless disqualified by the Constitution and laws of this state under

OCGA § 1-2-6 (a) (5). See Hardin, 275 Ga. at 478 (“The right of a

citizen of this state to hold office is the general rule, ineligibility the




      9 This statute provides that a person is ineligible to hold public office if
he or she has been “finally convicted and sentenced for any felony involving
moral turpitude under the laws of this or any other state when the offense is
also a felony in this state, unless restored to all his rights of citizenship by a
pardon from the State Board of Pardons and Paroles.”

                                       14
exception; and therefore a citizen may not be deprived of this right

without proof of some disqualification specifically declared by law.”

(citation and punctuation omitted)). Relying on that principle and

the language of the second clause of OCGA § 17-7-95 (c),10 we

concluded that Brookins’s eligibility must be determined under the

constitutional and statutory laws of Georgia, rather than of the state

where he entered his nolo plea. See id. And because OCGA § 17-7-

95 (c) specifically provides that the entry of a plea of nolo contendere

“shall not be deemed a plea of guilty for the purpose of effecting any

civil disqualification of the defendant to hold public office” we held

that Brookins was exempted from disqualification under OCGA §

45-2-1 (3).

      Here, we are viewing the first clause of OCGA § 17-7-95 (c)’s

mandate – “[e]xcept as otherwise provided by law, a plea of nolo

contendere shall not be used against the defendant in any other




      10This Court specifically relied on the second clause of OCGA § 17-7-95
(c) that refers to “‘any other civil disqualification imposed upon a person
convicted of any offense under the laws of this state.’” Hardin, 275 Ga. at 478
(emphasis omitted). That clause is not at issue in this case.
                                      15
court or proceedings as an admission of guilt or otherwise or for any

purpose” – in light of OCGA § 17-10-7 (c)’s express direction that the

sentencing court consider the effect of a plea of nolo contendere

under the laws of the state in which it was entered when

determining whether to impose recidivist sentencing. (Emphasis

supplied.) Because this case does not involve the second clause of

OCGA § 17-10-7 (c) or the policy of applying Georgia law to

determine whether a candidate is qualified for public office, our

limited analysis in Hardin does not control here. 11 Accordingly, the

trial court did not err in sentencing Green as a recidivist based on

his four prior felony convictions. 12 See OCGA § 17-10-7 (c).



      11  Although we have doubts about Hardin’s largely nontextual analysis,
it is not necessary for us to further address Hardin in the context of this case
other than to make clear that its holding is limited to the disqualification of
candidates for elected office in Georgia who enter nolo contendere pleas in
other states.
       12 In Miller II, the Court of Appeals did not expressly consider the effect

of a plea of nolo contendere under California law and whether it constitutes a
conviction, noting only that “California recognizes the use of nolo contendere
pleas. See Cal. Penal Code, § 1016 (West 1998).” Miller II, 353 Ga. App. at 520
(1) n.5. Thus, to the extent that the Court of Appeals failed to properly consider
whether the defendant’s plea of nolo contendere constituted a conviction under
California law and set out a bright-line rule that nolo contendere pleas can
never be considered under OCGA § 17-10-7 (c), we disapprove of that portion

                                       16
      2. Green also asserts that his trial counsel rendered ineffective

assistance by advising him not to testify in his own defense to avoid

the admission of prejudicial other-acts evidence. To prevail on this

claim, Green must show both that his trial counsel’s performance

was professionally deficient and that, but for such deficient

performance, there is a reasonable probability that the result of the

trial would have been different. See Strickland v. Washington, 466

U.S. 668, 695 (III) (B) (104 SCt 2052, 80 LE2d 674) (1984). To

establish deficient performance, Green must show that counsel

performed in an “objectively unreasonable way considering all the

circumstances and in light of prevailing professional norms.” Mosley

v. State, 307 Ga. 711, 720 (4) (838 SE2d 289) (2020) (citations and

punctuation omitted). If Green fails to show either prong of the

Strickland test, we need not examine the other. See DeLoach v.

State, 308 Ga. 283, 288 (2) (840 SE2d 396) (2020).

      The record shows that, prior to trial, the State filed a notice of



of Miller II.

                                   17
intent to present other-acts evidence pursuant to OCGA § 24-4-404

(b) to prove intent, knowledge, and absence of mistake, citing

Green’s 2017 arrest for possession of marijuana with intent to

distribute in Florida. 13 Although the State used this same incident

as a basis to revoke Green’s bond in this case, it did not ultimately

seek to present the evidence in its case-in-chief at trial, and the trial

court did not rule on its admissibility before trial. In an audio-

recorded phone call from Green to a Florida law enforcement officer,

which was admitted at Green’s bond revocation hearing, Green

admitted meeting the alleged victims in Florida for the purpose of

selling four pounds of marijuana for $4,000.

     During his colloquy with the trial court regarding whether he

would testify at trial, Green claimed that he was not being permitted

to testify because the State was going to use evidence of the prior

robbery in Florida. 14 Trial counsel stated, “[I]t used to be in Georgia


     13 The charge was ultimately dismissed.
     14 The State denies that the evidence would have been used to show an
alleged robbery; rather, the prosecutor would have used the evidence to show
Green admitted to brokering a prior marijuana transaction, which would have

                                    18
a defendant could make an unsworn statement and nobody could

cross-examine him but now you’re going to get cross-examined. They

are going to be able to impeach you.” When Green complained that

the court had not ruled on his motion to exclude the audio recording,

the trial judge explained, “[the recording] hasn’t come up at this

point so if you took the stand then it would become relevant so I’m

going to deny the motion.” After a brief recess, the trial court again

explained:

     [I]f you took the stand, it could open the door and the
     State would be entitled to cross-examine you on that
     [recording] so I didn’t make a ruling one way or the other.
     . . . So I just want to make sure you understand . . . if you
     got up here and testified, there is a risk that that could
     come in.

After equivocating several times, Green ultimately confirmed that

he did not wish to testify at trial.

     At the motion for new trial hearing, Green testified that, if

given the opportunity, he would have sworn at trial that he was at




supported the intent, knowledge, and absence of mistake to commit the charge
of criminal intent to sell marijuana and felony murder based on that charge.
We note that Green was ultimately acquitted of those two charges.
                                    19
the crime scene to buy marijuana from Peek and that he did not

know the shooter. According to Green, while he was seated in the

front passenger seat of Peek’s car, Peek, who was also armed, argued

with the shooter, who was seated in the backseat of Peek’s car. Prior

to the shooting, Green exited Peek’s car and attempted to open the

rear passenger door to diffuse the tension, but the shooter prevented

the door from opening and pointed his gun at Green. In fear for his

own life, Green ran and then heard gunshots.

     Trial counsel testified at the motion for new trial hearing and

explained that he advised Green not to testify at trial for a variety

of reasons and that the Florida incident was only one of the factors.

Trial counsel was more concerned about Green’s criminal history

and his demeanor if he testified. In addition, Green had given

multiple, contradictory accounts of what happened on the date of the

shooting, none of which seemed credible. The prosecutor testified at

the hearing that he was prepared to impeach Green’s testimony with

the differences between his trial defense and his original in-custody

statement, by introducing certified copies of Green’s felony

                                 20
convictions, and through Green’s audio-recorded statement. The

prosecutor also expected to question Green about the gas station’s

surveillance video because of inconsistencies with the version of

events that the defense argued at trial.

     Pretermitting whether trial counsel incorrectly advised Green

that the State would be permitted to impeach his testimony with the

audio-recorded statement he made to a Florida law enforcement

officer, Green is unable to show that his counsel performed

deficiently under the circumstances of this case. A strategic decision

will not form the basis for an ineffective assistance of counsel claim

unless it was “so patently unreasonable that no competent attorney

would have done the same.” Walker v. State, 308 Ga. 749, 760 (4)

(843 SE2d 561) (2020). Counsel’s decision to advise a defendant not

to testify is a strategic decision. See State v. Goff, 308 Ga. 330, 334

(1) (840 SE2d 359) (2020).

     Here, trial counsel testified that he had multiple reasons for

advising Green not to testify other than the potential admission of

the other-acts evidence, including Green’s prior convictions, Green’s

                                  21
prior inconsistent statements regarding the shooting, and Green’s

general demeanor, which was at times “very confrontational,” as

demonstrated by his outbursts during trial. Trial counsel was also

concerned that if Green testified, he would have to explain the

shooter’s arrival, and because Green told counsel that he and the

shooter had arrived at the gas station together, that fact could put

Green in concert with the shooter. Because trial counsel had sound,

strategic reasons for advising Green not to testify at trial, Green has

not shown that his trial counsel’s advice against testifying was

constitutionally deficient. See Goff, 308 Ga. at 334-35 (1) (counsel

was not deficient for advising defendant not to testify where counsel

was concerned that defendant would not perform well on cross-

examination given defendant’s unpredictable nature and prior

contradictory statements); Domingues v. State, 277 Ga. 373, 374-75

(2) (589 SE2d 102) (2003) (counsel’s advice not to testify was not

ineffective where counsel had sound, strategic reasons for so

advising the defendant).

     Judgment affirmed. All the Justices concur.

                                  22